Citation Nr: 1521909	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-30 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

Resolving doubt in favor of the Veteran, bilateral hearing loss and tinnitus are related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

An April 2013 VA examination report establishes the presence of bilateral sensorineural hearing loss and tinnitus.  See 38 C.F.R. § 3.385; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, noise exposure in service is conceded based on the Veteran's military occupational specialty of boiler technician and his credible and competent report of noise exposure in the engineering spaces while aboard the USS Fletcher. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type and tinnitus, if such disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Bilateral sensorineural hearing loss and tinnitus may not be presumed to have been incurred in service in this case, as neither was shown to have manifested to a compensable degree within one year of discharge.  The Veteran separated from service in 1968, and there is no evidence of a compensable degree of hearing loss until many years later as demonstrated by the January 1968 separation examination report, a private audiogram dated in June 1996, and the April 2013 VA audiologic examination report.  38 C.F.R. § 3.307, 3.309.  The June 1996 audiogram that the Veteran has submitted shows his bilateral hearing acuity was normal for VA compensation purposes nearly 30 years after service discharge.  Moreover, at the April 2013 VA examination, the Veteran reported that his tinnitus had onset only 30 years prior (i.e., in 1983).

The question remaining then is whether the evidence establishes a causal connection between the Veteran's currently diagnosed bilateral sensorineural hearing loss and tinnitus and his in-service noise exposure. 

For the disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. § 3.309(a).  As a disease of the nervous system, tinnitus is also a chronic disease.  See Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

On his November 2011 application for VA compensation (VA Form 21-526), the Veteran indicated that the onset of his diminished hearing acuity and tinnitus was in February 1968.  In a statement submitted along with his June 2013 notice of disagreement, the Veteran essentially reported a continuity of diminished hearing acuity and tinnitus since service.  While the Veteran's service treatment records are negative for complaints of hearing loss and tinnitus, he is nevertheless competent to report a history of hearing loss and tinnitus that began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).   

At the VA examination in April 2013, a VA examiner was unable to provide an opinion as to whether the Veteran's hearing loss and/or tinnitus are due to any in-service noise exposure, considering the lack of in-service complaints or clinical findings and his post-service occupational noise exposure.  The examiner's conclusion is not inadequate because she provided an explanation and rationale for the conclusion offered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  


In sum, the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus had onset in service and have continued to the present day.  The Board is mindful of the conflict between the Veteran's November 2011 and June 2013 statements that his tinnitus had onset in 1968 and the April 2013 VA examination report showing onset in 1983; however, resolving all reasonable doubt in his favor, service connection for bilateral sensorineural hearing loss and tinnitus is warranted.  See 38 C.F.R. § 3.303(b); Fountain.  


ORDER

Resolving doubt in favor of the Veteran, service connection for hearing loss is granted.

Resolving doubt in favor of the Veteran, service connection for tinnitus is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


